Title: From Alexander Hamilton to Jeremiah Wadsworth, 7 April 1785
From: Hamilton, Alexander
To: Wadsworth, Jeremiah



Dr. Sir,
New York April 7th. 1785

In mine to you of the first instant I informed you that the house of Samuel and Moses Myers of Amsterdam had stopped payment in consequence of which an assignment of property had there taken place for the benefit of the English and Dutch Creditors. How far this assignment will operate cannot now be determined; as we are not sufficiently acquainted with the circumstances. It happened the Mr. Moses, who is one of the partners, called upon me to consult me professionally as to the measures I should think it adviseable for him to pursue. I told him of my having his notes for monies due from him to Mr Church on your partnership; but that as I did not think your interest incompatible with his I should freely give him my council. The first steps I advised him to, was to make an assignment of all partnership effects in Pensylvania, Maryland, Virginia and South Carolina to Trustees for the general benefit of Creditors. My reason for this was that in those states partial attachments would lie for the benefit of the persons making them and I have no doubt but that orders would have arrived from different parts of Europe for that purpose before any sent from here could reach either of those places. The fact has turned out as was supposed.
Mr Moses has lately exhibited a sketch of his affairs; in which he makes out seven thousand pounds more than he owes. But as this is but a sketch—as his affairs are very extensive and complicated—it is probable he cannot ascertain their true state, and it is rather to be apprehended that he draws a flattering picture. There is thus far every appearance of fairness in his conduct; and his Creditors here seem inclined to be indulgent.
His object is to obtain a letter of license for five years; there will I suspect be great difficulties in this. He urges against an immediate assignment of his whole property that it will probably, by being precipitately disposed of fall greatly short of the real value to the injury of his Creditors as well as him self. On the other hand, however if it remains with him, as he is very enterprising the result must be a mere chapter of accidents. In the state of his affairs, he exhibits £12000 debts of Isaac Moses and £21000 property. Your demand is against Isaac Moses, so that if his state in this respect be at all accurate and he makes no improper disposition of Isaac Moses’ property, you will be safe; as his private property must first be applied to the payment of his private debts and the ballance to the partnership debts; and so vice versa. He has assured me he will make no disposition to your prejudice. Upon the whole I am of opinion (as he will have much in his power) that it will be most prudent for your interest not in the first instance to be one of those who shall press; if others begin you can keep pace with them; and by indulgent conduct, if others press, I think Moses will be induced to take care of you. He appears to think him self under peculiar obligations to your concern. His general state of affairs is—


Debts due from himself & Copartnership
£91.000


Good Debts and effects belong to himself and partners
 98.000


Surplus
£ 7.000


But supposing the worst there seems to be little doubt that he will be able to pay 15/ in the pound.
Should it not be convenient to you to be on the spot yourself, Let me hear from you on this head.
Mr. Burr has delivered me a declaration against Henly. I find it was a partnership business, so the suit not abated as I at first supposed, by Archibald Blairs insolvency. I shall ask some friend of yours on your account to become bail to the action. As an Atty I cannot do this.
By our advices from Albany I have great reason to apprehend General Schuyler is no more. This I consider as a great loss to his family, friends and the public.
With sincere regards. I remain Dr Sir   Your Obedt sert
P.S—Yrs of the third instant is just handed me.

New York April 7. 1785

